Citation Nr: 0802627	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-39 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand, secondary to service-connected 
amputation of the distal phalanx, right index finger.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right hand, secondary to service-connected 
amputation of the distal phalanx, right index finger.

3.  Entitlement to service connection for loss of use of 
right hand, secondary to service-connected amputation of the 
distal phalanx, right index finger.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The record reflects that the veteran requested a Travel Board 
hearing before a Veterans Law Judge, but that he subsequently 
cancelled the hearing request.

The issues of entitlement to service connection for carpal 
tunnel syndrome of the right hand and loss of use of the 
right hand, both secondary to service-connected amputation of 
the distal phalanx, right index finger and entitlement to 
service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

There is no medical evidence of carpal tunnel syndrome of the 
left hand that is in any way related to service.


CONCLUSION OF LAW

Carpal tunnel syndrome of the left hand was not incurred 
during active service, nor is any such disability causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a letter dated in December 2004.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2004 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed decision in keeping 
with Pelegrini.  

Also, the letter asked the veteran to provide any evidence in 
his possession that pertained to the claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

Solicitation of a medical opinion is not necessary because 
(as discussed in detail below) there is no indication that 
the claimed disorder is of service origin.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007). Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability; the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran seeks service connection for carpal tunnel 
syndrome of the left hand as secondary to his service-
connected amputation of the distal phalanx, right index 
finger.  Other than the veteran's contentions, the record 
contains no indication that any current carpal tunnel 
syndrome of the left hand is causally related to his active 
service, any incident therein, or any service-connected 
disability.  

Service medical records are silent regarding any complaint or 
finding of carpal tunnel syndrome of the left hand.  
Similarly, the post-service medical evidence does not 
establish that the veteran has a current carpal tunnel 
syndrome of the left hand that is related to his service-
connected amputation of the right index finger.  In a January 
2005 VA outpatient record, the veteran was noted to have 
decreased light touch in both volar hands and dorsal fingers.  
There was no diagnosis of a left hand disorder. 

The Board has considered the veteran's lay contentions that 
he currently has carpal tunnel syndrome of the left hand that 
is related to his period of service, specifically his 
amputation of the right finger.  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In sum, the record contains absolutely no 
probative evidence supporting his theory of entitlement.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of carpal tunnel 
syndrome of the left hand.  If there is no current diagnosis, 
service connection cannot be established.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for carpal tunnel syndrome of the left hand.  38 
U.S.C.A. 
§ 5107(b).


ORDER

Service connection for carpal tunnel syndrome of the left 
hand is denied.  


REMAND

The Board finds that the veteran's claims for service 
connection for carpal tunnel syndrome of the right hand and 
loss of use of the right hand, secondary to amputation of the 
distal phalanx, right index finger and for service connection 
for PTSD warrant further development. 

The veteran has claimed that the right carpal tunnel syndrome 
and loss of use of the right hand are secondary to his 
service-connected amputation of the right index finger.  
Specifically, the veteran alleges that the loss of use of the 
right index finger has caused him to modify the use of his 
right hand which in turn caused him to develop carpal tunnel 
syndrome in the right hand.  The claims folder shows that the 
veteran underwent a right carpal tunnel release and that he 
has complained of continued tingling and numbness in the 
right hand and wrist.  The Board notes that there is no VA 
medical opinion as to the relationship, if any, between the 
veteran's carpal tunnel syndrome and/or any loss of use of 
his right hand and his service-connected amputation of the 
right index finger.  

The pertinent regulation provides that disability that is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected and that, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2007).  
Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has also held that, when aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, service connection on a 
secondary basis is available. Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  A recent amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, was enacted.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen by adding language that requires that a baseline level 
of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.

In view of the foregoing, the current record is inadequate to 
render a fully informed decision on the issues without the 
benefit of medical expertise.  Thus, a remand for further 
evidentiary development is required.

With regard to the PTSD claim, the medical evidence of 
records shows that the veteran is currently diagnosed as 
having PTSD.  

The veteran contends that he has PTSD due to traumatic events 
which occurred during his service in the Vietnam War.  The   
In particular, the veteran reported that he served in Vietnam 
for three months with a reconnaissance group.  He stated that 
his group was the bait in the trap many times and that it 
suffered many casualites.  He indicated his duties included 
watching for mines, booby traps, snipers and mortar attacks.  
He also reported going on sweeps during the day and guarding 
bridges at night.   This stressor statement should be sent to 
the US Army and Joint Services Records Research Center 
(JSRRC) for corroboration.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claims for service connection for carpal 
tunnel syndrome of the right hand and loss 
of use of the right hand, secondary to 
service-connected amputation of the right 
index finger and for service connection for 
PTSD.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The AMC should also schedule the 
veteran for the appropriate examination to 
determine the nature and etiology of any 
current right carpal tunnel syndrome/loss 
of use of the right hand.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50% or greater 
likelihood) that any current right carpal 
tunnel syndrome/loss of use of the right 
hand was incurred during service or is 
otherwise related to service.  In 
addition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50% or greater 
likelihood) that any current right carpal 
tunnel syndrome/loss of use of the right 
hand was caused or worsened by the 
veteran's service-connected amputation of 
the right index finger.

3.  The AMC should review the file and 
prepare a summary of the veteran's 
stressors.   The AMC should then draft a 
letter asking the JSRRC to provide any 
available information that might 
corroborate the veteran's asserted in-
service stressors.  The JSRRC should be 
given a copy of the prepared summary, a 
copy of the veteran's DD Form 214, and any 
service personnel records obtained showing 
service dates, duties, and units of 
assignments.  If the JSRRC requests more 
specific descriptions of the stressors in 
question, the veteran must be notified and 
requested to provide the necessary 
information.

4.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
examiner diagnoses PTSD, he must identify 
the stressors on which the diagnosis was 
based.  

5.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


